FIE.ED

APR"3»I] 2019

UNITED STATES DISTRICT COURT C|€fk, U-S- D|Sfficf_& Bankfupfcy
FOR THE DISTRICT OF COLUMBIA Courts for the Dlstrlct of Co|umb|a

 

L RUTHER, §
l Plaintiff, §
v. § Civil Action No. l : l 9-cv-01068 (UNA)
DEMOCRATIC NATIONAL §
COMMITTEE, ) ,
Defendant. §

 

MEMORANDUM OPINION

The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 5 l9, 520 (1972). Even pro se litigants, however,
must comply With the F ederal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon Which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, 556 U.S.
662, 678~79 (2009). The purpose of the minimum standard of Rule 8 is to give fair notice to the
defendants of the claims being asserted, sufficient to prepare a responsive answer, to prepare an
adequate defense and to determine Whether the doctrine of res judicata applies. Brown v.

Cazifano, 75 F.R.D. 497, 498 (D.D.c. 1977).

The current allegations, basis for jurisdiction, and entitlement to relief, if contained
Within plaintiff’ s complaint, are completely unclear to the Court. As drafted, the complaint fails
to meet the minimum pleading standard set forth in Rule 8(a).

Therefore, the Court will grant the plaintiffs application to proceed in forma pauperis

and dismiss the complaint An Order consistent With this Mem

    

separately.

DATE: AprilOZ/§, 2019

 

 

nited Siates District Judge

